                              LEEDS BROWN LAW, P.C.
                              One Old Country Road, Ste. 347
                                  Carle Place, NY 11514
                                     (516) 873-9550

________________________________ Attorneys at Law_______________________________

                                                              January 6, 2021

Via ECF

Honorable Judge Gary R. Brown
United Stated District Judge, EDNY
100 Federal Plaza
Central Islip, NY 11722

Re:    Summers, et al. v. Long Beach City School District, et al.
       2:17-cv-01495

Dear Judge Brown:

        This office represents the Plaintiffs in the above action. I am writing to update the Court
on the status of the litigation. After attending mediation before Hon. Peter B. Skelos (Ret.), the
parties agreed on a settlement in principle. However, during the course of the litigation Plaintiff
D.B. turned 18. As D.B. is severely disabled and unable to care for herself, we have filed a Petition
with the Nassau County Surrogate’s Court for D.B.’s mother, Shirlyn Summers, to be appointed
as her guardian, so Ms. Summers (who is also a Plaintiff in this action) can execute a settlement
on D.B.’s behalf and care for her other needs. That petition (Index no. 2020-4424) is currently
pending before the Surrogate’s Court. The Surrogate’s Court has informed us, however, that
guardianship petitions are significantly backlogged due to COVID-19.

       Once Ms. Summers is appointed as D.B.’s guardian we plan to make an application
pursuant to Local Rule 83.2 for this Court’s permission to settle the matter on D.B.’s behalf.

       We will keep the Court updated on developments in the Surrogate’s Court.

                                                              Respectfully submitted,



                                                              Andrew Costello

Cc: Opposing Counsel (Via ECF)


                                                 1
